Citation Nr: 0701199	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-21 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for low back 
disability, claimed as secondary to service-connected left 
knee disability.

2.  Entitlement to service connection for right shoulder 
disability, claimed as secondary to service-connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from June 1973 to April 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  During the course of the appeal, the 
veteran's claims folder was transferred to the RO in Reno, 
Nevada.  


FINDING OF FACT

The veteran's low back and right shoulder disabilities are 
reasonably shown to be secondary to his service-connected 
left knee disability.


CONCLUSION OF LAW

The veteran's low back and right shoulder disabilities are 
proximately due to or the result of his service-connected 
left knee disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2006); Allen v. Brown, 7 Vet. 
App. 439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to grant service connection for a low back disability 
and a right shoulder disability.  Therefore, no further 
development is needed with respect to these claims.

Factual Background

The veteran contends that he has suffered falls due to his 
service-connected left knee giving way and that the falls 
have resulted in injuries to his back and right shoulder.  

By a February 1980 rating decision, the RO granted service 
connection for status post left knee meniscectomy with 
degenerative joint disease and assigned a 10 percent 
evaluation.  Subsequently, the veteran underwent a total left 
knee replacement and is currently assigned a 60 percent 
disability evaluation.  

On VA examination in September 1995, the veteran complained 
of pain in the right shoulder for the past year with no 
history of injury.  He was diagnosed as having bursitis and 
probable degenerative joint disease of the right shoulder.

On VA examination in June 2000, the veteran reported that his 
left knee gave way in 1997 and that he fell and injured his 
lumbar spine requiring three epidural injections to decrease 
the swelling and inflammation.  He stated that in July of 
1999, the left knee gave way again and he re-injured his 
back.  In April 2000, he stated that his left knee gave way 
and he fell dislocating the right shoulder and tearing 
ligaments.  X-rays of the right shoulder were consistent with 
acromioclavicular separation with cephalad displacement of 
the distal end of the clavicle.  X-rays of the lumbar spine 
revealed mild degenerative change with anterior disc 
invaginations predominantly at L1-2 and L2-3.

The veteran underwent a VA examination in March 2002 and was 
determined to be suffering from residuals of both his right 
shoulder and low back surgeries.  With regard to the right 
shoulder, the examiner noted that the veteran had continued 
pain in all areas including the trapezius muscle, the 
acromioclavicular joint and clavicle and the glenohumeral 
joint.  With regard to the low back, the examiner noted that 
the veteran had chronic muscular strain superimposed on post-
operative and degenerative instability.  There as also 
evidence of some continuing lumbar nerve root irritation and 
impairment on the left.  

The examiner concluded that there was no way of confirming 
that the veteran falls down due to his left knee giving way; 
however, it was reasonable to relate the falls to the knee.  
The examiner explained that chronic knee problems are 
frequently associated with collapsing episodes and that the 
various falls might very well injure the right shoulder, the 
back and the right knee.  Based on the veteran's history, the 
examiner stated that 40 percent of the veteran's chronic 
right shoulder pain relates to the original injury resulting 
from a fall and that 60 percent of the shoulder pain would 
have become painful eventually even without the fall.  With 
regard to the back, the examiner attributed 80 percent of the 
current disability to a work-related injury and 20 percent to 
falls.  

Private medical treatment records dated from April 1997 to 
May 1998 show that the veteran suffered a work-related low 
back injury in 1997.  

Analysis

Service connection will be granted on a secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.310(a) permit 
service connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability but, however, 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

The preponderance of the evidence supports the veteran's 
claims for disabilities of the low back and right shoulder.  
The evidence clearly shows that the veteran has a low back 
disability as well as a right shoulder disability.  The 
veteran contends that he has suffered falls due to his 
service-connected left knee giving way and that the falls 
have resulted in injuries to his back and right shoulder.  
Statements from the  March 2002 VA examiner essentially 
support the veteran's contentions.  Although the VA examiner 
also acknowledged work-related back injuries, the examiner   
concluded that it was reasonable to relate the veteran's 
falls to the left knee giving way because chronic knee 
problems are frequently associated with collapsing episodes.  
The examiner specifically stated that such falls could very 
well injure the right shoulder and the back.

Accordingly, the Board finds that the factual circumstances 
in this case present a situation in which the evidence is at 
least in equipoise as to whether low back and right shoulder 
disability are secondary to the veteran's service-connected 
left knee disability.  The evidence shows that a portion of 
both disabilities is attributable to the veteran's service-
connected left knee disability.  After resolving all 
reasonable doubt in favor of the veteran, and for the 
foregoing reasons, the Board finds that service connection 
for coronary artery disease on a secondary basis is 
warranted.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for low back disability, secondary to the 
service-connected left knee disability is granted.

Service connection for right shoulder disability, secondary 
to the service-connected left knee disability is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


